Citation Nr: 0126271	
Decision Date: 11/13/01    Archive Date: 11/20/01

DOCKET NO.  99-22 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


 THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.  

2. Entitlement to dependency and indemnity compensation (DIC) 
pursuant to the provisions of 38 U.S.C.A. § 1318 (West 
1991 & Supp. 2001).  

3. Entitlement to nonservice-connected death pension 
benefits.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans 
Affairs




ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to March 
1970.  He died on April [redacted], 1999, and the appellant is his 
surviving spouse.  

The current appeal arose from a July 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.  Among other things, the RO denied 
entitlement to service connection for the cause of the 
veteran's death, entitlement to DIC pursuant the provisions 
of 38 U.S.C.A. § 1318, and nonservice-connected death pension 
benefits.  

The appellant has made a claim for benefits under 38 U.S.C.A. 
§ 1318.  The Board of Veterans' Appeals (Board) has imposed a 
temporary stay on the adjudication of these claims in 
accordance with the directions of the United States Court of 
Appeals for the Federal Circuit in its decision in National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, Nos. 00-7095-7096, -7098 (Fed. Cir. Aug. 
16, 2001).  

In that decision the Federal Circuit directed the Department 
to conduct expedited rulemaking which will either explain why 
certain regulations-38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106-
are inconsistent on the "hypothetical entitlement" issue or 
revise the regulations so that they are consistent.  

The temporary stay on the adjudication of certain 38 U.S.C.A. 
§ 1318 claims, including the claim in this case, will remain 
in effect pending the completion of the directed rulemaking.

The appellant requested a hearing before a travel Member of 
the Board, and one was scheduled for October 4, 2001.  In 
September 2001, the appellant submitted a letter withdrawing 
her request for a hearing.  38 C.F.R. § 20.702(e) (2001).

  
 FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2. The probative evidence of record does not show that a 
disability related to active service was the principal or 
contributory cause of death.

3. The appellant's countable household income is in excess of 
$9,202.


CONCLUSIONS OF LAW

1. The cause of the veteran's death is not related to an 
injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310(a), 3.312 (2001).

2. The criteria for basic entitlement to nonservice-connected 
death pension benefits have not been met.  38 U.S.C.A. 
§§ 1503, 1521, 1541 (West 1991); 38 C.F.R. §§ 3.3(a), 
3.3(b), 3.271, 3.272 (2001).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Assist

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 (2000), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 46,630-45,632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  


The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Therefore, 
the amended duty to assist law applies.  Id.  

The Board, however, is of the opinion that any assistance 
beyond what has already been provided is not required in this 
case because there is no reasonable possibility that it would 
aid in substantiating the appellant's claims.  

With respect to the cause of death issue, the claims file 
contains 28 years of medical records.  Although records of 
medical treatment for the three to four years preceding the 
veteran's death are not in the record, these records would 
show, at best, a four-year history of pancreatic cancer, 
which began many years after service.  As this does not 
support a favorable finding, VA need not request these 
records.  66 Fed. Reg. 45,620, 45,631 (August 29, 2001) (to 
be codified at 38 C.F.R. 3.159(d)).  

Similarly, the Board does not consider a file opinion review 
necessary in the present case in the complete absence of 
signs or symptoms of pancreatic cancer prior to 1996; an 
opinion relating cancer to active service would be unfounded 
and thus lack any probative value.  

With respect to the death pension claim, the Board finds that 
the lack of legal eligibility as established by the current 
evidence of income requires VA to refrain from providing 
further assistance.  66 Fed. Reg. 45,620, 45,631 (August 29, 
2001) (to be codified at 38 C.F.R. 3.159(d)(1)); see also 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


The appellant has been notified of her procedural and 
appellate rights.  The RO has provided the appellant with 
notice of the laws and regulations pertaining to the claims.  
For example, in the September 1999 statement of the case, the 
RO provided the appellant with specific citations to the laws 
and regulations pertaining to both cause of death and death 
pension claims.  It notified her of appellate rights and 
provided a discussion of why entitlement and/or eligibility 
had not been established thus far.  The appellant has been 
afforded the opportunity to present arguments in favor of her 
claims, and has in fact done so.  

The Board finds that the appellant is not prejudiced by its 
consideration of her claims pursuant to this new law and 
implementing regulations in the first instance.  VA has 
already met any obligations to the appellant under this new 
legislation.

In view of the foregoing, the appellant will not be 
prejudiced by the Board's actions.  A remand for adjudication 
of her claim by the RO under the new law would only serve to 
further delay resolution of the claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).


Cause of Death

I. Criteria

To grant service connection for the cause of the veteran's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it.  A service-connected disability is one which was 
incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one 
which was proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. 
§ 3.312.  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. 
App. 507, 509 (1997).  

As stated above, a disability may be service-connected if it 
results from an injury or disease incurred in, or aggravated 
by, military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Notwithstanding the foregoing, service connection may be 
granted for disease that is diagnosed after discharge from 
military service, when all of the evidence establishes that 
such disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001); see Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

If not shown during service, service connection may be 
granted for a malignant tumors if shown disabling to a 
compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2001);  
38 C.F.R. §§ 3.307, 3.309 (2001).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2001).  

The service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2001).  

The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c) (2001).  

If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), 
(4) (2001); Lathan v. Brown, 7 Vet. App. 359 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).
II.  Factual Background and Analysis

During the veteran's lifetime, service connection was granted 
for post traumatic stress disorder (PTSD).  The wealth of 
post service medical records document extensive complaints, 
diagnosis, and treatment for his mental disability through at 
least 1997, when his service-connected PTSD was increased 
from 50 percent to 100 percent disabling.  

The certificate of death establishes the veteran died on 
April [redacted], 1999, at the age of 51.  The immediate cause of 
death was listed as pancreatic cancer of 3 months duration.  
No underlying causes of death were listed.    

The Board notes that a claim for service connection for the 
cause of death is treated as a new claim, regardless of the 
status of adjudication of service-connected-disability claims 
brought by the veteran before his death.  Lathan v. Brown, 7 
Vet. App. 359 (1995); 38 C.F.R. § 20.1106 (2001).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed in-service injury or disease 
and a current disability.  Hickson, supra. 

In this case, the certificate of death lists pancreatic 
cancer as the immediate cause of death.  With such a 
competent medical conclusion presumably based upon recent 
treatment history prior to death, and without any evidence or 
argument to the contrary, the Board finds this to be the 
current disability, i.e., the condition that caused the 
veteran to die.  Carbino, supra. 

On enlistment examination in March 1967, clinical evaluation 
of all systems was considered normal.  The summary of defects 
and diagnoses noted left dorsal scoliosis and an extensive 
burn scar over the back and posterior of the right arm, 
considered well healed and without contractions.  

The service medical records document the veteran was 
routinely treated for transitory physical complaints, such as 
ear aches and minor burns.  Lumbar pain and scoliosis are 
noted throughout the service medical records and were 
attributed to a short right leg (congenital), treated with 
specially designed boots.    

Replacement examination in October 1969 indicated a normal 
clinical evaluation, with the exception of identifying body 
marks, scars, and/or tattoos.  Separation examination in 
March 1970 was again virtually negative in all aspects, with 
the exception of noted marks, scars, and/or tattoos.  No 
defects or diagnoses were listed.  

A review of the veteran's service medical records fails to 
reveal any complaints, treatment, or diagnosis of pancreatic 
cancer while he was on active duty.  The Board notes that the 
veteran's March 1970 separation examination found his abdomen 
and viscera to be normal.  There is also no medical evidence 
of record dated within one year following his separation from 
service that shows a malignant tumor had manifested. 

The balance of the medical records essentially document 
repeated bouts with mental and orthopedic disabilities, such 
as anxiety, affective disorder, adjustment disorder, lumbar 
pain, cervical pain with fusion at C4-5, and right 
osteoarthritis of the knee with degenerative meniscal tears.    

The earliest evidence of record indicating the presence of 
pancreatic cancer is the death certificate.  As no autopsy 
was conducted on the veteran, it can reasonably be inferred 
that treatment records prior to death determined the 
immediate cause of death, particularly since the death 
certificate specifically noted a three-month duration of the 
cancer.  

The competent evidence of record, however, does not show that 
pancreatic cancer was incurred in or aggravated by service, 
that it was etiologically related to the veteran's service or 
was proximately due to or the result of any disease or injury 
incurred in or aggravated by service.  

The claims file contains extensive documentation of the 
veteran's medical treatment from 1967 to 1995, the last year 
treatment records were submitted and VA examinations were 
conducted.  These competent records document a substantial 
medical history but are entirely devoid of any signs, 
symptoms, and diagnoses related to pancreatic cancer.  

As noted above, the record has not been updated to include 
treatment records from 1996 through the date of death in 
1999.  The information on the certificate of death was likely 
extracted from medical records of treatment just prior to 
death, quite possibly provided by the veteran's family 
members.  At best, records of medical treatment and 
examinations from 1996 onward would demonstrate nothing more 
than the onset of cancer in 1996, no earlier than 26 years 
following separation from service. 

Consistent with Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 
2000), the Board has considered all possible theories of 
entitlement.  The competent and probative evidence plainly 
establishes, however, that the disability for which the 
veteran was service-connected during his lifetime, namely 
PTSD, did not contribute substantially and materially to 
death, combined to cause death, or aided or lent assistance 
to the production of death.  38 C.F.R. § 3.312(c).   

In this regard, the Board finds the evidence does not 
indicate that the veteran's PTSD rendered him materially less 
capable of resisting the effects of other disease or injury 
that primarily caused the death.  The Board has considered 
that his service-connected disability, although inclusive of 
some physical symptoms, was a mental disorder.  38 C.F.R. 
§ 4.125 (2001).  As such, it does not involve active 
processes affecting vital organs but is more quiescent or 
static in nature.  This can also be said of various 
nonservice-connected disabilities mentioned throughout the 
record as well, especially those involving muscular or 
skeletal functions.  38 C.F.R. § 3.312(c)(2).  

The Board views its foregoing discussion as sufficient to 
inform the appellant of the elements necessary to complete 
her application to reopen the cause of death claim.  See 
Graves v. Brown, 8 Vet. App. 522 (1996); Robinette v. Brown, 
8 Vet. App. 69, 77- 78 (1995); McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for the cause of the 
veteran's death.  Gilbert, supra; 38 C.F.R. § 3.102.

   
Death Pension

I.  Criteria

The Secretary shall pay pension for nonservice-connected 
disability or death for service to the surviving spouse of 
each veteran of a period of war who met the service 
requirements prescribed in section 1521(j) of this title, or 
who at the time of death was receiving (or entitled to 
receive) compensation or retirement pay for a service-
connected disability.  38 U.S.C.A. § 1541 (West 1991).  

Basic entitlement to death pension exists if:

(i) The veteran (as defined in §3.1(d) and (d)(2)) had 
qualifying service as specified in 38 C.F.R. § 3.3(a)(3)(i), 
(ii), (iii), or (iv) of this section; or

(ii) The veteran was, at time of death, receiving or entitled 
to receive compensation or retired pay for a service-
connected disability based on service during a period of war; 
and 

(iii) The surviving spouse or child meets the net worth 
requirements of § 3.274 and has an annual income not in 
excess of the applicable maximum annual pension rate 
specified in §§ 3.23 and 3.24.  

38 C.F.R. § 3.3(b)(4) (2001) (emphasis added). 

The statute and VA regulations provide that "annual 
income", as defined by statute and applicable regulation, 
includes payments of any kind from any source, unless 
explicitly exempted by statute or regulation. Johnson v. 
Brown, 9 Vet. App. 369 (1996); see 38 U.S.C.A. § 1503; 38 
C.F.R. § 3.271; 38 C.F.R. § 3.272 (setting forth exclusions 
from income). 
  
II.  Factual Background and Analysis

The veteran engaged in combat in the Republic of Vietnam 
during a period of war.  38 U.S.C.A. § 101.(33); 38 C.F.R. 
§ 3.2.  He served for 90 days or more, such that his service 
qualifies for basic entitlement to death pension.  38 C.F.R. 
§  3.3(b)(4)(i)).

At the time of the veteran's death, he was receiving 
compensation at a rate of 100 percent for service-connected 
PTSD, based on serving during a period of war.  38 C.F.R. 
§ 3.3(b)(4)(ii)).

The appellant filed a claim for death pension in April 1999.  
In June 1999, she submitted VA Form 21-0519S-1, Improved 
Pension Eligibility Verification Report (EVR).  In the EVR, 
she indicated she was in the custody of two dependent 
children.  She noted income totaling $9,274 for 1998, and, 
for the period of January 1999 to June 1999, she noted income 
totaling $6,232.  

In its August 1999 letter of the denial, attached to the July 
1999 rating decision, the RO denied the pension claim by 
estimating the appellant would earn approximately $12,464 for 
the 12-month period from January to December 1999, since she 
earned half that amount in the first six months of the year.  

This amount exceeds the limit set by law of $9,202 for a 
surviving spouse with two dependent children.  Effective 
December 1, 1999, the amount was increased to $9,423.  See 
M21-1, Part I, Appendix B.
 
There are no reported expenses that might be regarded as 
exclusions from income for this period under 38 C.F.R. § 
3.272 and thus reduce the countable income for pension 
purposes.   

Parenthetically, the Board notes that although the appellant 
indicated in April 1999 that she had been continuously living 
with the veteran spouse until the date of death, she 
indicated otherwise on the EVR completed in June 1999.  In 
the EVR, she indicated she remarried in November 1997 and was 
still married to that individual at the time she completed 
the EVR.  This is consistent with the fact that she now has a 
surname that is neither the veteran's nor her own.

This development raises two additional concerns.  First, the 
amount of pension paid is based on family income, and the 
income from the appellant's spouse is not excluded.  
38 C.F.R. § 3.272.  It appears the appellant may not have 
provided an accounting of the family's full annual income, 
because it excluded any contributions from the appellant's 
spouse.  The EVR only indicates income amounts for gross 
wages from all employment, but she did not indicate other 
sources of income, such as the spouse's salary or entitlement 
to government benefits.     

Second, the appellant's marriage in November 1997 may have 
established other legal relationships affecting the claim.  
If the appellant's spouse has since adopted the dependent 
children out of the veteran's family, improved pension 
benefits generally may not be apportioned to the adopted 
children.  VAOPGCPREC 16-94; 38 C.F.R. § 3.458(d) (2001).

Because the appellant's countable income was in excess of the 
maximum annual rate of pension for a surviving spouse and two 
children, she is not entitled to death pension benefits.  
Since the pertinent facts are not in dispute and the law is 
dispositive, her claim must be denied because of the absence 
of legal merit.  See Sabonis, supra.   


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to nonservice-connected death pension benefits is 
denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

